[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Sept. 4, 2009
                             No. 09-10808                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 04-01015-CV-JOF-1

EAGLE HOSPITAL PHYSICIANS, LLC.,


                                                            Plaintiff-Counter-
                                                          Defendant-Appellee,

                                  versus

SRG CONSULTING, INC.,
HOSPITALIST PHYSICIANS, INC.,
STEVEN R. GERST,

                                                          Defendants-Counter-
                                                         Claimants-Appellants.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (September 4, 2009)

Before BLACK, BARKETT and HILL, Circuit Judges.
PER CURIAM:

      We have previously described the defendants’, SRG Consulting, Inc.,

Hospitalist Physicians, Inc., and Steven R. Gerst, “egregious misconduct” in this

case and affirmed the district court’s entry of sanctions against them (including a

default judgment) and the award of attorneys’ fees to plaintiff, Eagle Hospital

Physicians, LLC. Eagle Hospital Physicians, LLC. v. SRG Consulting, Inc.,

Hospitalist Physicians, Inc., Steven R. Gerst, 561 F.3d 1298, 1306-07 (11 th Cir.

2009). While this case was before us, defendants filed a motion pursuant to Rule

60(b)(1), Fed. R. Civ. P., seeking relief from the default judgment and the

sanctions order, asserting that the district court had made a “mistake.” The district

court denied the motion, and defendants filed this appeal. Additionally, defendants

appeal the amount of the district court’s subsequent attorneys’ fee award, arguing

that the district court incorrectly awarded fees for time spent on failed motions.

      We have reviewed the briefs and the record in this case and find no merit in

either of defendants’ assertions of error. The district court correctly denied the

Rule 60(b)(1) motion, noting that it was nothing more than a repackaging of

arguments it had already rejected in its prior order sanctioning defendants’

misconduct.

      Additionally, the law in this circuit is that a prevailing party entitled to



                                           2
attorneys’ fees is not to be penalized for failed motions. See Columbus Mills, Inc.

v. Freeland, 918 F.2d 1575, 1580 (11th Cir. 1990) (affirming district court’s refusal

to cut any time from a successful party’s fee application for two “completely

unsuccessful . . . motions during the pretrial hearings”). Nor do we agree with

defendants that the district court inadequately explained its attorneys’ fee award.

On the contrary, plaintiff’s motion for fees was well-documented and the district

court’s award based upon that motion was both thorough and specific.

      For the foregoing reasons, the district court did not abuse its discretion in

denying defendants’ post-judgment motion for relief from the sanctions order and

the default judgment or in its award of attorneys’ fees.

      AFFIRMED.




                                           3